Exhibit 99.1 CECO Environmental Corp. Reports Third Quarter and Nine Months 2016 Results; Achieved Record Operating Income, Net Income and adjusted EBITDA Third Quarter 2016 Highlights* • Revenue of $101.6 million, up 3.4% • Gross profit of $33.7 million, up 9.4% • Gross margin of 33.2%, up 180 basis points • Operating income of $10.5 million, non-GAAP operating income of $14.4 million • Net income of $5.8 million; non-GAAP net income of $8.2 million • Net income per diluted share of $0.17; non-GAAP net income per diluted share of $0.24 • Adjusted EBITDA of $16.2 million, up 14.9% • Bookings of $96.2 million, up 8.3% • Backlog of $219.3 million, up 3.3% • Term debt repayment of $15.4 million * All changes are versus the comparable prior-year period. CINCINNATI, Ohio, November 8, 2016 CECO Environmental Corp. (Nasdaq: CECE), a leading global energy, environmental, and industrial technology company, today reported its financial results for the third quarter and first nine months of 2016. CECO’s Chief Executive Officer Jeff Lang stated, “I am pleased with our operational progress, especially our gross and operating margin expansion as well as our working capital improvements, both year-over-year and sequentially. This allowed us to significantly pay down debt ahead of schedule. Our continued focus on sales, aftermarket recurring revenue growth, and working capital initiatives have enabled reduction in our overall leverage ratios.We were expecting better revenues and bookings in the quarter, but were affected by the softer markets globally.However, despite these headwinds, we delivered strong earnings and significant cash flow generation in the quarter and year-to-date”. “While we anticipate some continuing macroeconomic headwinds in a few markets and regions for the remainder of the year and going into 2017, we are confident that the actions taken in 2016, coupled with our diversity of end markets, geographies and revenue streams, will provide a foundation to drive profitable growth through various cycles. The direction and core of our business is fundamentally strong, and we have the right team in place to deliver earnings growth, margin expansion and sales improvement into the future,” concluded Jeff Lang. Revenue in the third quarter of 2016 was $101.6 million, up 3.4% from $98.2 million in the prior-year period. Recent acquisitions (1) contributed $11.3 million of incremental revenue in the third quarter of 2016. Operating income was $10.5 million for the third quarter of 2016 (10.3% margin), compared with operating loss of $2.2 million in the prior-year period (negative 2.2% margin).Operating income on a non-GAAP basis was $14.4 million for the third quarter of 2016 (14.2% margin), compared with $13.0 million in the prior-year period (13.2% margin). Net income was $5.8 million for the third quarter of 2016, compared with net loss of $4.8 million in the prior-year period.Net income on a non-GAAP basis was $8.2 million for the third quarter of 2016, compared with $7.8 million in the prior-year period. 1 | Page Exhibit 99.1 Net income per diluted share was $0.17 for the third quarter of 2016, compared with net loss per diluted share of $0.17 in the prior-year period. Non-GAAP net income per diluted share was $0.24 for the third quarter of 2016, compared with $0.27 for the prior-year period. Cash and cash equivalents were $41.8 million and bank debt was $133.4 million as of September 30, 2016, compared with $34.2 million and $177.3 million, respectively, as of December 31, 2015. We repaid $15.4 million of term debt in the third quarter of 2016 and $39.6 million in the nine months ended September 30, 2016. BACKLOG AND BOOKINGS Total backlog at September 30, 2016 was $219.3 million compared with $211.2 million on December 31, 2015 and $212.3 million on September 30, 2015. Bookings were $96.2 million for the third quarter of 2016, compared with $88.8 million in the prior year, an increase of 8.3%.Bookings were $325.1 for the first nine months of 2016 as compared with $257.2 for the prior-year period. YEAR-TO-DATE RESULTS Revenue in the first nine months of 2016 was $317.0 million, up 19.1% from $266.2 million in the prior-year period. Recent acquisitions(1) contributed $61.2 million of incremental revenue in the first nine months of 2016. Operating income was $24.9 million for the first nine months of 2016 (7.9% margin), compared with $5.3 million in the prior-year period (2.0% margin).Operating income on a non-GAAP basis was $38.2 million for the first nine months of 2016 (12.1% margin), compared with $32.8 million in the prior-year period (12.3% margin). Net income was $12.9 million for the first nine months of 2016, compared with net loss of $2.5 million in the prior-year period.Net income on a non-GAAP basis was $21.5 million for the first nine months of 2016, compared with $22.0 million in the prior-year period. Net income per diluted share was $0.38 for the first nine months of 2016, compared with net loss of $0.09 in the prior-year period. Non-GAAP net income per diluted share was $0.63 for the first nine months of 2016, compared with $0.80 in the prior-year period. QUARTERLY DIVIDENDS On November 7, 2016, CECO’s Board of Directors approved a quarterly dividend of $0.066 per share.The dividend will be paid on December 30, 2016 to all stockholders of record on close of business on December 16, 2016.CECO initiated a Dividend Reinvestment Plan (“DRIP”) in 2012 that provides for the voluntary reinvestment of dividends by its stockholders. CONFERENCE CALL
